       Case 2:19-cr-00245-EEF-DMD Document 12 Filed 12/20/19 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL NO. 19-245

 VERSUS                                                           SECTION : L (3)

 BRANDON WARD                                                     VIOLATION: 18 usc 2252(a)(2)
                                                                  AND (b)(1)

                                      NOTICE OF ARRAIGNMENT

Take Notice that this criminal case has been set for ARRAIGNMENT on MONDAY, JANUARY 6, 2020 AT
2:00PM, before Magistrate Judge Dana M. Douglas, Courtroom B-309, 500 Poydras Street, New Orleans,
LA 70130.

Important: Counsel are hereby notified that any request for the imposition of a Non-Guideline
Sentence must comply with the deadlines established in LCrR 32.1.1E regarding the submission of
motions or letters requesting departures from the Sentencing Guidelines.

Note: Photo I.D. is required to enter the building.
Persons on bond must report to the Deputy U.S. Marshal immediately outside the aforesaid courtroom for
evaluation and search 15 minutes prior to appearance.

                                                      WILLIAM W. BLEVINS, CLERK
 Date: December 20, 2019
                                                      by: Dean Oser, Deputy Clerk
 TO:
                                                      AUSA: Jordan Ginsberg
 BRANDON WARD - Custody                               U.S. Marshal
 Jerrod Thompson-Hicks, Asst. FPD
                                                      U.S. Probation Officer

                                                      U.S. Probation Office - Pretrial Services Unit
 Federal Bureau of Investigation
 S.A. Richard M. Clark                                JUDGE

 If you change address,                               MAGISTRATE
 notify clerk of court
 by phone, 504-589-7686                               COURT REPORTER COORDINATOR
                                                      INTERPRETER: NONE
